Citation Nr: 9907729	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for arthritis of the 
low back. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to September 
1992.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in March 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 


FINDINGS OF FACT

1.  The veteran's currently-diagnosed hypertension is 
causally related to hypertension during military service.

2.  There is no competent medical evidence of record to 
demonstrate a current disability of low back strain, or low 
back disability (other than arthritis), or to establish a 
nexus between current symptomatology and low back injury or 
disease during service.  

3.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's currently diagnosed 
arthritis of the low back and an injury or disease during 
service, including low back injuries during service.  


CONCLUSIONS OF LAW

1.  The veteran's hypertension was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).

2.  The veteran's claim of entitlement to service connection 
for low back strain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for arthritis of the low back is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

Where a veteran who served for 90 days or more during a 
period of war develops    hypertension or arthritis to a 
degree of 10 percent or more within one year from separation 
from such service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. 3.307, 3.309 (1998).

I. Service Connection for Hypertension

Initially, the Board notes that the veteran has presented a 
claim for service connection for hypertension that is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim as to this issue that is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a). 

The veteran contends that he had hypertension in service in 
1985, and that his currently diagnosed hypertension is 
etiologically related to that diagnosis of hypertension in 
service. 

In this veteran's case, the service medical records reflect 
that, in March 1985, the veteran was seen for complaints of 
frequent headaches which began about 1982, and occasional 
dizziness, and was diagnosed with benign hypertension.  At 
the service separation examination in March 1992, the veteran 
indicated a history which included hypertension.  The 
examiner indicated a diagnosis of hypertension in 1984 with 
no sequalae.  

In August 1994, less than two years after service separation, 
the veteran complained of headache, dizziness, and not 
feeling well for three weeks, and that his blood pressure had 
recently increased multiple times.  The private physician 
diagnosed headaches and hypertension.  

During a VA compensation examination in October 1995, about 
three years after service separation, the veteran complained 
of ringing in the ear but no dizziness, and was again 
diagnosed with essential hypertension.  The examiner noted 
the medical history in service of blood pressures ranging 
from 140 to 160 systolic pressure, and 80 to 90 diastolic 
pressure, that the veteran's hypertension was not treated, 
and the veteran had experienced no real symptomatology. 

In this veteran's case, the evidence reflects that the 
veteran experienced high blood pressure in service, resulting 
in a diagnosis of hypertension in service; that the veteran 
indicated at service separation he had or had experienced 
high blood pressure; and that, less than two years after 
service separation, he was again diagnosed with hypertension.  

With regard to medical evidence relating the current 
hypertension to hypertension diagnosed in service, the Board 
notes that the current hypertension was diagnosed less than 
two years after service separation.  The Board points out 
that, although the veteran's diastolic pressures in service 
were summarized by the October 1995 VA examiner as ranging 
from 80 to 90, there were several readings in the 90 to 100 
range and one diastolic reading of 104.  Thus, while there is 
only one diagnosis of hypertension entered during service, 
the record reflects diastolic blood pressure readings beyond 
the range indicated.  While there are no treatment records 
which reflect the veteran's status between service separation 
and the diagnosis of hypertension in August 1994, the Board 
does not find this determinative, in the light of the fact 
that hypertension often is present without associated 
symptoms. 

Based on this evidence, the Board finds that the evidence of 
record is in relative equipoise as to whether the veteran's 
currently diagnosed hypertension is causally related to the 
findings and diagnosis made during service.  Therefore, 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the record supports a grant of entitlement to 
service connection for hypertension.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (1998).



II. Service Connection for Low Back Strain

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
In this regard, a person who submits a claim for VA benefits 
shall have "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his claim, and the claim 
must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage at 
497-98.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  

The veteran contends that a low back condition was chronic in 
service, as evidenced by six service medical record entries 
of treatment for the low back during the last 10 years of 
service, including within months of service separation, and 
his reporting of low back pain at service separation.  He 
also contends that a low back condition  has been continuous 
since service separation.  

Service medical records reflect that the veteran was seen on 
several occasions for low back complaints.  In December 1982,  
the veteran complained of low back pain, and was diagnosed 
with low back pain or muscle spasm.  In March 1985, he 
complained of low back pain when running and standing, which 
was assessed as back strain.  In January 1986, he complained 
of low back pain or strain on the right side, which was 
diagnosed as muscle strain to the low back.  At the service 
separation examination in March 1992, the veteran reported a 
two year history of back pain, and examination revealed 
tenderness over the paraspinal muscle of the right lumbar 
area, assessed as mechanical low back pain.  

There are no post-service records of treatment until April 
1995, over 2 and 1/2 years after service separation, when the 
veteran was diagnosed with low back strain.  At that time, he 
reported a history of low back pain off and on the previous 
year with heavy lifting.  He reported that after service 
separation he had worked for Wal-Mart, which involved lifting 
a lot of boxes, and noticed his back started bothering him 
then.  He also reported that at the time of this examination 
he worked for VA and did a lot of bending, stooping, and 
occasional heavy lifting. 

During a VA compensation examination in October 1995, the 
veteran reported difficulty with his back during service, and 
complained of intermittent low back pain while lifting.  
Physical examination revealed tenderness in the lumbosacral 
area, but no pain or radiation down the back of the legs, and 
straight leg raising tests were normal.  The diagnosis was no 
objective evidence of joint disease, except for the 
lumbosacral area. 

The Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet.App. 141, 
144 (1992).  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

In this veteran's case, the evidence demonstrates that, 
though he was diagnosed in April 1995 with low back strain, 
no such diagnosis was entered at the most current examination 
in October 1995.  The only clinical finding was slight 
tenderness in the right upper lumbar area (April 1995) and 
tenderness in the lumbosacral area (October 1995).  The 
medical evidence of record has associated the current 
clinical findings of tenderness in the lumbosacral area with 
the veteran's currently diagnosed degenerative changes of the 
lumbosacral spine, which, as the analysis below demonstrates, 
is a non-service-connected disorder.  The rule against 
pyramiding prevents consideration of the clinical finding of 
lumbosacral tenderness as a disorder associated with a back 
disorder other than degenerative changes of the lumbosacral 
spine; VA disability compensation regulations provide that 
the evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1998). 

Moreover, a single clinical finding of tenderness, with 
otherwise negative clinical findings, does not equate to a 
diagnosis of a current low back disability.  In addition, the 
April 1995 diagnosis pertained to a history of low back pain 
off and on the previous year (notably a year and a half after 
service separation) associated with heavy lifting.  

Even assuming, arguendo, that the veteran had a currently 
diagnosed low back disorder other than arthritis (the 
diagnosed arthritis of the lumbosacral spine is addressed 
below), there is no competent medical evidence of record to 
relate any current low back disorder to service, including to 
low back injuries in service.  The recent clinical evidence 
of record associates the veteran's current subjective low 
back complaints with post-service work involving heavy 
lifting. 

The Board notes the veteran's assertion that he did not go to 
sick call in service every time he experienced low back 
symptomatology.  Regardless, even assuming, arguendo, that 
low back symptomatology existed during service which the 
veteran did not report (assuming the credibility of the 
veteran's written assertion for the purpose of determining 
whether a well-grounded claim has been submitted), the 
evidence still does not demonstrate that the veteran 
currently has a low back "disability" (other than 
arthritis), or that such current symptomatology is 
etiologically related to service, including low back injuries 
in service, or to claimed continuous post-service 
symptomatology of the low back.   

The veteran is not competent to offer the required medical 
nexus opinion in this case.  While it is true that a lay 
witness such as the veteran is competent to testify as to 
visible symptoms or manifestations of a disease or 
disability, it is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
a current medical diagnosis of disability or an opinion as to 
the relationship between a current disability and service.  
As a result, while the veteran is competent to state 
symptomatology experienced during service, or at any time, he 
is not competent to diagnose a current disability of the low 
back, to offer a medical nexus opinion regarding the 
relationship between any claimed current symptomatology of 
the low back and service, including low back injury in 
service, or to relate current symptomatology to claimed 
continuous post-service symptomatology.  See Grottveit, 5 
Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  For these reasons, the Board mus find that the 
veteran's claim for service connection for low back strain is 
not well grounded.  38 U.S.C.A. § 5107(a). 


III. Service Connection for Arthritis of the Low Back

The veteran contends that the VA examination demonstrates 
that arthritis of his low back currently exists.  He contends 
that the "arthritis is obviously traumatic in origin," but 
was not caused, but only exacerbated, by heavy lifting at 
jobs after service.  

Service medical records are negative for findings or 
diagnosis of arthritis of the low back (or lumbo-sacral 
spine) in service.  As indicated above, the veteran was seen 
on several occasions in service for low back complaints, 
variously diagnosed as low back pain or muscle spasm, back 
strain, muscle strain to the low back, or mechanical low back 
pain.  In March 1992 in service, findings of an X-ray 
examination of the low back were interpreted as negative.  

During a VA compensation examination in October 1995, the 
veteran reported difficulty with his back during service, and 
complained of intermittent low back pain while lifting.  
Physical examination revealed tenderness in the lumbosacral 
area.  The diagnosis was arthritic changes at the lumbosacral 
joint.  A May 1996 diagnosis of arthritis is not relevant as 
it pertains to the wrist and not the back. 

As the evidence shows, the veteran has a current diagnosis of 
arthritic changes at the lumbosacral joint.  Significantly, 
however, there is no there is no competent medical evidence 
of record to relate the current arthritis to service, 
including to low back injuries the veteran was diagnosed with 
and treated for in service.  Notwithstanding the veteran's 
assertion, there is no competent medical evidence of record 
to establish that the arthritis of the low back is even of 
"traumatic origin."  As there is no medical evidence of 
record to demonstrate a nexus of the veteran's currently 
diagnosed arthritis of the low back to service, or to low 
back injury in service, the Board does not reach the further 
question of whether arthritis of the low back was caused, or 
was only exacerbated, by heavy lifting at jobs after service.  
As there is no medical evidence of a nexus of the veteran's 
currently diagnosed arthritis of the lumbosacral spine to 
service, the Board must find that this claim is not well 
grounded.  38 U.S.C.A. § 5107(a). 

In determining that the veteran's claim for service 
connection for arthritis of the low back is not well 
grounded, the Board decided the appeal on a different basis 
than that used by the RO; specifically, the Board denied the 
claim for service connection for arthritis of the low back as 
not well grounded rather than because the preponderance of 
the evidence is against the claim.  The veteran has not been 
prejudiced by the Board's decision, because the RO accorded 
him a broader standard of review than the evidence warranted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In any 
event, the quality of evidence the veteran would need to well 
ground his claim or to reopen it on the basis of new and 
material evidence is nearly the same.  Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995) (en banc).

Finally, the Board considered the doctrine of benefit of the 
doubt.  However, as the veteran's claims for service 
connection for low back strain and arthritis of the low back 
do not cross the threshold of being well-grounded claims, a 
weighing of the merits of these claims is not warranted, and 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is aware of no circumstances with regard to these 
claims found not to be well grounded which would put VA on 
notice that relevant evidence may exist or could be obtained 
which, if true, would make the claims "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997). 












ORDER

Service connection for hypertension is granted. 

The veteran's claim of entitlement to service connection for 
low back strain having been found not to be well grounded, 
the appeal on that issue is denied.

The veteran's claim of entitlement to service connection for 
low back arthritis having been found not to be well grounded, 
the appeal on that issue is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

